 1 James H. Wilkins, #116364
     WILKINS, DROLSHAGEN & CZESHINSKI LLP
 2 6785 N. Willow Ave.
     Fresno, CA 93710
 3 Telephone: (559)438-2390
     Facsimile: (559)438-2393
 4 Attorneys for Plaintiff, CITY OF FRESNO

 5

 6 Bruce D. Celebrezze, #102181
     W. Andrew Miller, #104712
 7 Andrew G. Wanger, #166449
     CLYDE & CO US LLP
 8 101 Second Street, 24th Floor
     San Francisco, CA 94105
 9 Telephone: (415)365-9800
     Facsimile: (415)365-9801
10 Attorneys for Defendant, ILLINOIS UNION INSURANCE COMPANY

11

12

13
                                    UNITED STATES DISTRICT COURT
14
                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
15

16
      CITY OF FRESNO,                                    CASE NO. 1:18-CV-00573-LJO-SKO
17
                             Plaintiff,                   STIPULATION AND ORDER TO CONTINUE
18                                                        SCHEDULING CONFERENCE
            v.
19
      ILLINOIS UNION INSURANCE COMPANY and               (Doc. 13)
20    DOES 1 to 50, inclusive

21                           Defendants.

22

23          Plaintiff, the City of Fresno, and Defendant, Illinois Union Insurance Company, through their

24 respective counsel of record, desire to continue the Mandatory Scheduling Conference, currently

25 scheduled for December 18, 2018 at 10:15 a.m., for a further 30-45 days. The parties have been

26 engaged in efforts to resolve this matter, and believe that, should this Court grant the requested
27 continuance, the parties will have reached a negotiated settlement that will result in this action’s

28 dismissal before the continued hearing date.
                                                       1            Given the progress that the parties continue to make in their settlement efforts, the parties

                                                       2 submit that there is little reason to burden the Court’s calendar with the currently scheduled

                                                       3 conference.

                                                       4            Accordingly, the parties respectfully ask that the Court grant a final continuance of the

                                                       5 Mandatory Settlement Conference to accommodate the parties ongoing settlement efforts.

                                                       6

                                                       7 Dated: December 11, 2018                            WILKINS, DROLSHAGEN & CZESHINSKI LLP

                                                       8
                                                                                                                 By          /s/ James H. Wilkins___________
                                                       9                                                                      James H. Wilkins
                                                                                                                 Attorneys for Plaintiff, CITY OF FRESNO
                                                      10

                                                      11 Dated: December 11, 2018                                CLYDE & CO US LLP
                    San Francisco, California 94105
                     101 Second Street, 24th Floor




                                                      12                                                         By       / s/ W. Andrew Miller___________
                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                                                                                          Bruce D. Celebrezze
                                                      13                                                                  W. Andrew Miller
                                                                                                                          Andrew G. Wanger
                                                      14                                                         Attorneys for Defendant, ILLINOIS UNION
                                                                                                                 INSURANCE COMPANY
                                                      15

                                                      16                                                  ORDER

                                                      17            Pursuant to the parties’ above-stipulation (Doc. 13), IT IS HEREBY ORDERED that the

                                                      18 Scheduling Conference currently scheduled for December 18, 2018, at 10:15 a.m. is CONTINUED

                                                      19 to February 14, 2019, at 10:15 AM in Courtroom 7 (SKO) before Magistrate Judge Sheila K.

                                                      20 Oberto.

                                                      21            The parties SHALL file their Joint Scheduling Report no later than seven days prior to the

                                                      22 conference.

                                                      23

                                                      24 IT IS SO ORDERED.

                                                      25
                                                           Dated:     December 12, 2018                                  /s/   Sheila K. Oberto             .
                                                      26                                                      UNITED STATES MAGISTRATE JUDGE
                                                      27

                                                      28
